PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4820
ADAM NICKLOUS CARR,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-01-126)

                         Argued: June 6, 2002

                      Decided: September 11, 2002

    Before MICHAEL and GREGORY, Circuit Judges, and
  Robert R. BEEZER, Senior Circuit Judge of the United States
  Court of Appeals for the Ninth Circuit, sitting by designation.



Affirmed in part, vacated in part, and remanded by published opinion.
Judge Michael wrote the opinion, in which Judge Gregory and Senior
Judge Beezer joined.


                              COUNSEL

ARGUED: Eric David Placke, Assistant Federal Public Defender,
Greensboro, North Carolina, for Appellant. Douglas Cannon, Assis-
tant United States Attorney, Greensboro, North Carolina, for Appel-
lee. ON BRIEF: Louis C. Allen, III, Federal Public Defender,
2                       UNITED STATES v. CARR
Greensboro, North Carolina, for Appellant. Anna Mills Wagoner,
United States Attorney, Robert A.J. Lang, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


                              OPINION

MICHAEL, Circuit Judge:

   Adam Nicklous Carr was convicted under 18 U.S.C. § 844(i) for
intentionally setting fire to an apartment building and causing the
death of an occupant. He was sentenced to life in prison. Carr appeals,
arguing that his conviction must be reversed because his indictment
failed to allege an essential element of the offense, namely, that the
building was damaged or destroyed "by means of fire or an explo-
sive." Using the analysis for forfeited error, we affirm Carr’s convic-
tion because the indictment defect did not seriously affect the
fairness, integrity, or public reputation of judicial proceedings. Carr
also appeals his sentence, arguing that the district court erroneously
equated his reckless state of mind with knowledge when it denied his
request for a downward departure. See U.S. Sentencing Guidelines
Manual § 2A1.1, cmt. n.1 (2001). We remand for resentencing
because we are not sure that the district court properly distinguished
between recklessness and knowledge when it refused to depart down-
ward.

                                   I.

   In the early morning hours of February 1, 2001, someone set fire
to a four-unit brick apartment building at 730 South Beaumont Ave-
nue in Burlington, North Carolina. The fire was set in Apartment 2,
a first-floor apartment that was vacant at the time. Firefighters and an
arson expert said that the nature and severity of the damage indicated
that a flammable liquid had been used to start the fire. The building’s
three tenants were asleep in their respective apartments when the fire
was started. Two of the tenants made it out of the building. The third,
Ernest Smithey, Jr., did not. Firefighters discovered Smithey’s body
on the floor of his second-level apartment. The cause of death was
carbon monoxide poisoning from the fire.
                         UNITED STATES v. CARR                           3
   About two weeks later, Torrie Rudd, an acquaintance of defendant
Carr, came to the police after learning that the Burlington Crimestop-
pers were offering a reward for information about the identity of the
arsonist. Rudd told police that on the day of the fire she talked with
Carr at his brother’s house. She asked Carr whether he had set the fire
and whether he knew that people were inside the apartment building
at the time. Carr replied that he "didn’t think it would burn like that
and he didn’t know if anybody was in the [building]." Rudd later
wore a wire and recorded conversations with Carr in which Carr made
self-incriminating statements, including a boast that his girlfriend
would provide a false alibi. When the police interviewed Carr on
March 5, 2001, he made oral and written statements, essentially
claiming that if he was the cause of the fire, it was an accident. Spe-
cifically, Carr claimed that he had gone into an empty apartment and
a fire erupted when he tried to light the gas heater. Carr said he beat
the fire out with his shirt, urinated on the heater, and left the building.
These statements were completely contradicted by the government’s
evidence, including the evidence about the nature of the fire.

  Carr was indicted by a federal grand jury for a violation of 18
U.S.C. § 844(i), which provides:

        Whoever maliciously damages or destroys . . . by means
     of fire or an explosive, any building, vehicle, or other real
     or personal property used in interstate or foreign commerce
     or in any activity affecting interstate or foreign commerce
     shall be imprisoned for not less than 5 years . . . and if death
     results to any person . . . as a direct or proximate result of
     conduct prohibited by this subsection, shall also be subject
     to imprisonment for any term of years, or to the death pen-
     alty or to life imprisonment.

The indictment alleged that Carr "did maliciously damage and destroy
and attempt to damage and destroy an apartment building . . . used
in interstate commerce . . . which resulted in the death of Ernest Stan-
ton Smith[e]y, Jr., in violation of Title 18, United States Code, Sec-
tion 844(i)." The indictment failed to allege that Carr had damaged or
destroyed the building "by means of fire or an explosive." Carr did
not object to the defect in the indictment either before or during trial.
4                        UNITED STATES v. CARR
   Carr was convicted by a jury. At sentencing he moved for a down-
ward departure under the applicable guideline, U.S.S.G. § 2A1.1,
First Degree Murder, application note 1, on the ground that he did not
knowingly or intentionally cause the death of the tenant. The district
court found that Carr had acted with reckless indifference to the pos-
sibility of causing death, which the court equated with knowledge.
The court therefore held that Carr was ineligible for a downward
departure. Carr was sentenced to life imprisonment plus five years of
supervised release. He appeals his conviction, arguing that the indict-
ment’s failure to allege an essential element of the offense — "by
means of fire or an explosive" — constitutes plain error that we
should notice and correct, even though he did not bring this defect to
the attention of the district court. Carr also appeals his sentence, argu-
ing that the district court committed legal error by equating reckless
indifference with knowledge and that this error led the court to refuse
to consider a downward departure under the applicable guideline,
U.S.S.G. § 2A1.1, cmt. n.1.

                                   II.

    We first consider whether the indictment’s failure to allege an
essential element of the offense is an error requiring reversal of Carr’s
conviction despite his failure to make a timely objection. All agree
that the omitted phrase, "by means of fire or an explosive," is an
essential element of a § 844(i) offense. See United States v. Gullett,
75 F.3d 941, 947 (4th Cir. 1996). Indeed, the omission of the "fire or
. . . explosive" language means that the indictment did not charge a
federal crime at all.

   In his initial brief on appeal, Carr contended that the omission from
his indictment of an essential element of the crime was an error that
deprived the district court of jurisdiction to hear his case. Accord-
ingly, he argued that his conviction had to be vacated notwithstanding
his failure to object. This position had some support in the case law.
See, e.g., Ex parte Bain, 121 U.S. 1, 13 (1887) (a flawed amendment
to the indictment means that "the jurisdiction of the offence [sic] is
gone, and the court has no right to proceed any further in the progress
of the case for want of an indictment."); United States v. Hooker, 841
F.2d 1225, 1232 (4th Cir. 1988) (en banc) ("Because the missing ele-
ment in the present case was essential, its complete absence from
                         UNITED STATES v. CARR                           5
Count III [of the indictment] is a fatal defect. . . . The court thus had
no jurisdiction to try [the defendant] under that count . . . and its judg-
ment must be vacated."). A few days before Carr’s appeal was
argued, however, the Supreme Court issued its decision in United
States v. Cotton, ___ U.S. ___, 122 S.Ct. 1781 (2002). In Cotton the
Court discussed whether an indictment defect, particularly the failure
to charge a federal crime, deprives a district court of jurisdiction. The
Court said:

        Post-[Ex parte]Bain cases confirm that defects in an
     indictment do not deprive a court of its power to adjudicate
     a case. In Lamar v. United States, 240 U.S. 60 (1916), the
     Court rejected the claim that "the court had no jurisdiction
     because the indictment does not charge a crime against the
     United States." Id., at 64. Justice Holmes explained that a
     district court "has jurisdiction of all crimes cognizable under
     the authority of the United States . . . [and] [t]he objection
     that the indictment does not charge a crime against the
     United States goes only to the merits of the case." Id., at 65.
     Similarly, United States v. Williams, 341 U.S. 58, 66 (1951),
     held that a ruling "that the indictment is defective does not
     affect the jurisdiction of the trial court to determine the case
     presented by the indictment."

        Thus, this Court some time ago departed from Bain’s
     view that indictment defects are "jurisdictional." . . . Insofar
     as it held that a defective indictment deprives a court of
     jurisdiction, Bain is overruled.

Cotton, 122 S.Ct. at 1785 (parallel citations omitted; second alteration
in original). This language from Cotton prompted Carr’s lawyer to
concede at oral argument that the defect in the indictment did not
deprive the district court of jurisdiction to adjudicate Carr’s case.

   Because Cotton has taken the jurisdictional issue away from us, we
will review Carr’s forfeited claim about the indictment defect under
the plain error test of Federal Rule of Criminal Procedure 52(b). See
Cotton, 122 S.Ct. at 1785. Under that test, which was spelled out in
United States v. Olano, 507 U.S. 725, 732-36 (1993), an appellate
court may correct an error not brought to the attention of the trial
6                        UNITED STATES v. CARR
court if (1) there is an error (2) that is plain and (3) that affects sub-
stantial rights. "If all three [of these] conditions are met, an appellate
court may then exercise its discretion to notice a forfeited error, but
only if (4) the error seriously affect[s] the fairness, integrity, or public
reputation of judicial proceedings." Johnson v. United States, 520
U.S. 461, 467 (1997) (quoting Olano, 507 U.S. at 732) (quotations
omitted; second alteration in original).

   The government concedes that the defect in Carr’s indictment is
error and that the error is plain. This brings us to the third inquiry in
the plain error (or Olano) analysis, that is, whether the error affects
substantial rights. We may bypass the inquiry at the third step and
assume that Carr’s substantial rights are violated if we can determine,
at the fourth step, that the error has not seriously affected the fairness,
integrity, or public reputation of judicial proceedings. See Cotton, 122
S.Ct. at 1786. Because Carr’s argument fails at Olano’s fourth step,
we move directly to that discussion. See id.

    At oral argument Carr’s lawyer emphasized the importance of the
Fifth Amendment right to a grand jury to support Carr’s claim that the
indictment defect seriously affected the fairness, integrity, or public
reputation of judicial proceedings. Specifically, the lawyer argued that
it is essential to the basic fairness and integrity of the criminal process
that the indictment set forth every ingredient of the crime charged.
However, in Cotton the Supreme Court, citing Johnson, rejected
essentially the same argument. Id. at 1786-87. In Johnson the Court
held that the judge’s failure in a perjury trial to instruct the jury on
the essential element of materiality did not seriously affect the fair-
ness, integrity, or public reputation of judicial proceedings. Johnson,
520 U.S. at 469-70. This was because "[t]he evidence of materiality
. . . was ‘overwhelming’ and ‘essentially uncontroverted.’" Cotton,
122 S.Ct. at 1786 (quoting Johnson, 520 U.S. at 470). Thus, in John-
son the defendant’s conviction was upheld because even though the
petit jury was not charged on one of the essential elements of perjury,
the uncharged element (materiality) was nevertheless established by
evidence that was one-sided and overwhelming. Similarly, in Cotton
the Court reviewed the evidence relating to the element missing from
the indictment (the quantity of drugs involved) and concluded that
"[t]he evidence that the conspiracy involved at least 50 grams of
cocaine base was ‘overwhelming’ and ‘essentially uncontroverted.’"
                         UNITED STATES v. CARR                           7
Cotton, 122 S.Ct. at 1786. The Court therefore concluded that
"[s]urely the grand jury, having found that the conspiracy existed,
would have also found that the conspiracy involved at least 50 grams
of cocaine base." Id. at 1786. As the Court explained in Cotton, if the
defect in the trial court’s instructions to the petit jury in Johnson did
not seriously affect the fairness, integrity, or public reputation of judi-
cial proceedings, then neither does a similar defect in the grand jury
indictment. Cotton, 122 S.Ct. at 1787. This assumes, of course, that
the faulty indictment still provided the defendant with adequate notice
of the offense charged.

    Here, as in Cotton and Johnson, there is no question that the evi-
dence unequivocally and overwhelmingly supported the missing ele-
ment, namely, that the apartment building was damaged or destroyed
by fire. And, while the element of "by fire or an explosive" was omit-
ted from the grand jury indictment, it was included in the charge to
the petit jury, which found the element beyond a reasonable doubt
when it returned a guilty verdict. Thus, we can say with confidence
that the grand jury, having charged Carr with damaging or destroying
the building, would also have charged him with using fire as the
means, if the grand jury had been properly advised. In addition, Carr
does not suggest that any of the substantive concerns underlying the
Fifth Amendment right to a grand jury, such as adequate notice of the
offense charged, see United States v. Miller, 471 U.S. 130, 134-35
(1985), are implicated here. Indeed, in a trial brief filed a full month
before trial, Carr’s lawyer stated that "the Government must prove
. . . beyond a reasonable doubt . . . [f]irst, that the defendant set fire
or used an explosive to damage or destroy, or in an attempt to damage
or destroy, property." Carr was thus aware all along that he was
charged with damaging or destroying the apartment building "by
means of fire or an explosive." In these circumstances, the defect in
Carr’s indictment did not seriously affect the fairness, integrity, or
public reputation of judicial proceedings. Accordingly, we affirm his
conviction.

                                   III.

   Carr also appeals his sentence. At sentencing the district court
found that Carr was recklessly indifferent to whether people would be
in the apartment building. Carr contends that the court erred by equat-
8                       UNITED STATES v. CARR
ing his reckless indifference with knowledge and that this error led
the court to the erroneous conclusion that it could not depart down-
ward from the offense level (43) specified in the first degree murder
guideline. This meant that Carr got a life sentence. We agree with
Carr that reckless indifference does not equal knowledge. After read-
ing the sentencing transcript, we are not sure whether the district court
was simply equating reckless indifference with knowledge, which
would be error, or whether the court concluded that the evidence was
also sufficient to support a finding that Carr knowingly caused the
death of another. This uncertainty prompts us to vacate Carr’s sen-
tence and remand for further proceedings and resentencing.

   The basic guideline for a violation of § 844(i) is Guideline § 2K1.4,
Arson. However, § 2K1.4(c)(1) instructs that "[i]f death resulted," as
it did here, "apply the most analogous guideline from Chapter Two,
Part A (Offenses Against the Person)." U.S.S.G. § 2K1.4(c)(1). The
most analogous guideline is § 2A1.1, First Degree Murder. See
United States v. Gullett, 75 F.3d 941, 949 (4th Cir. 1996). Section
2A1.1 set Carr’s base offense level at 43. After concluding that no
enhancements or downward adjustments applied, the district court
sentenced Carr to life imprisonment, the only sentence available for
a total offense level of 43.

   Carr requested a downward departure based on Guideline § 2A1.1,
application note 1, which says: "If the defendant did not cause the
death intentionally or knowingly, a downward departure may be war-
ranted. The extent of the departure should be based upon the defen-
dant’s state of mind (e.g., recklessness or negligence), [among other
things]." U.S.S.G. § 2A.1.1, cmt. n.1. The district court heard exten-
sive testimony at the sentencing hearing about whether Carr knew that
the building was an apartment building and whether he knew that it
was occupied at the time he set the fire. The court found that it was
obvious the structure was an apartment building because (1) there
were mailboxes in the front and gas meters on the side for each of the
four apartments and (2) there were cars parked next to the building.
In addition, Carr had been inside the building, where numbers that
had been painted over were still visible on the entrance doors to the
apartments. Still, the court did not make a finding that Carr actually
knew that people were inside the building at the time of the fire.
Rather, the court concluded that "the only reasonable belief would be
                        UNITED STATES v. CARR                          9
there were people" present in the apartment building, which "creates
a finding of reckless indifference, wilful indifference, which equates
to knowledge." This led the court to "find [that it had] no basis to
depart downward in this case."

   Carr argues that he did not cause the death knowingly (or intention-
ally) and that the district court committed legal error when it equated
reckless indifference with knowledge and, as a result, refused to
depart downward. We may review a district court’s refusal to depart
downward "only when the district court ‘was under the mistaken
impression that it lacked the authority to depart.’" United States v.
Matthews, 209 F.3d 338, 352 (4th Cir. 2000) (quoting United States
v. Underwood, 970 F.2d 1336, 1338 (4th Cir. 1992)). When review
of a refusal to depart is appropriate, "issues of guideline construction
[are] subject to de novo review." United States v. Brock, 211 F.3d 88,
90 (4th Cir. 2000).

   Application note 1 to § 2A1.1 draws a distinction between conduct
that is either intentional or knowing and conduct that is either reckless
or negligent. If the conduct is not done intentionally or knowingly,
but instead is done recklessly or negligently, then a downward depar-
ture is encouraged. The district court refused to depart because it con-
cluded that Carr’s "reckless indifference . . . equates to knowledge."
According to Carr, this shows that the district court believed that his
reckless indifference in causing the death was the same as knowingly
causing it, thus making him ineligible for a downward departure.
Carr’s argument that the court erred in equating acting recklessly with
acting knowingly is, at bottom, an argument that the district court was
under the mistaken impression that it lacked the authority to depart
under the Guidelines. The court’s decision not to depart is therefore
reviewable. Specifically, the question whether acting knowingly can
be equated with acting recklessly presents a legal question of Guide-
lines interpretation that is subject to de novo review.

   Application note 1 to § 2A1.1, in discussing departure, focuses on
the defendant’s state of mind: "If the defendant did not cause the
death intentionally or knowingly," but caused it through "recklessness
or negligence," "a downward departure may be warranted." U.S.S.G.
§ 2A1.1, cmt. n.1. The term "knowingly" thus indicates a more culpa-
ble state of mind than does the term "recklessness." The application
10                      UNITED STATES v. CARR
note does not, however, define the two terms, nor are they defined in
the general definitions section of the Guidelines, U.S.S.G. § 1B1.1,
cmt. n.1. As a result, we must look elsewhere for guidance.

   We turn first to finding the appropriate definition for the term
"recklessness" in application note 1 to Guideline § 2A1.1 (First
Degree Murder), the Guideline that ultimately applies here. This
Guideline is in the series of five Guidelines (§§ 2A1.1-2A1.5) relating
to homicide. An application note to another Guideline in this series,
§ 2A1.4 (Involuntary Manslaughter), defines "reckless" as follows:

     "Reckless" refers to a situation in which the defendant was
     aware of the risk created by his conduct and the risk was of
     such a nature and degree that to disregard that risk consti-
     tuted a gross deviation from the standard of care that a rea-
     sonable person would exercise in such a situation.

U.S.S.G. § 2A1.4, cmt. n.1. We apply the same definition to the term
"recklessness" in application note 1 to Guideline § 2A1.1, and we will
explain why we are doing this in light of the cautionary note found
in the general application instructions for the Guidelines.
"[D]efinitions [in individual Guideline sections] are not designed for
general applicability; therefore, their applicability to sections other
than those expressly referenced must be determined on a case by case
basis." U.S.S.G. § 1B1.1, cmt. n.2. The case for applying the defini-
tion of "reckless" in § 2A1.4’s application note 1 to "recklessness" in
§ 2A1.1’s application note 1 is easily made. First, the definition of
"reckless" in application note 1 to § 2A1.4 requires a sentencing court
to focus on the defendant’s state of mind in determining whether con-
duct that resulted in involuntary manslaughter was reckless, which
would trigger a higher base offense level than criminal negligence.
Likewise, under application note 1 to § 2A1.1 when the "defendant
did not cause the death intentionally or knowingly," the "extent of
[any downward] departure should be based upon the defendant’s state
of mind (e.g., recklessness or negligence)," among other factors.
Because the recklessness inquiry in both Guideline sections has the
same focus, the defendant’s state of mind, the definition of "reckless"
in application note 1 to § 2A1.4 is tailor-made to define "reckless-
ness" in application note 1 to § 2A1.1. Second, application note 1 to
§ 2A1.4 uses a standard definition of "reckless." See, e.g., Model
                         UNITED STATES v. CARR                          11
Penal Code § 2.02(2)(c) (1985) (stating that a person acts "recklessly"
when he "consciously disregards a substantial and unjustifiable risk
. . . of such a nature and degree that . . . its disregard involves a gross
deviation from the standard of conduct that a law-abiding person
would observe in the actor’s situation").

   The definition for "knowingly" in application note 1 of Guideline
§ 2A1.1 can be quickly settled because we have guidance from the
Supreme Court. According to the Court, a person acts "knowingly" as
to the result of his conduct "when he knows that the result is practi-
cally certain to follow from his conduct." United States v. U.S. Gyp-
sum Co., 438 U.S. 442, 445 (1978) (quoting W. Lafave & A. Scott,
Criminal Law 196 (1972)); accord Model Penal Code § 2.02(2)(b)(ii)
(stating that a person acts "knowingly" as to the "result of his con-
duct" when he "is aware that it is practically certain that his conduct
will cause such a result").

   From the definitions we see that "knowing" and "reckless" states
of mind both require a subjective awareness of risk on the part of the
actor. The difference lies in the degree of the risk that the actor is
aware of. In this case, then, Carr acted knowingly if he acted with the
awareness that it was practically certain that death would result from
the fire. He acted recklessly if (1) he was aware of the risk of death
created by his conduct and (2) the risk was of such a nature and
degree that to disregard it constituted a gross deviation from the stan-
dard of care that a reasonable person would exercise in the circum-
stances. In either case Carr acted with a high degree of culpability,
and in either case substantial punishment is prescribed. Nevertheless,
application note 1 to § 2A1.1 suggests that acts done recklessly may
deserve lesser punishment than acts done knowingly. As a result,
courts have required that careful attention be paid at sentencing to the
defendant’s state of mind when § 2A1.1, the murder guideline, is
applied to a case involving arson or the use of explosives resulting in
death. For example, in United States v. Prevatte, 16 F.3d 767 (7th Cir.
1994), the defendants were convicted under § 844(i) for damaging or
destroying property by means of explosive that resulted in a death.
The defendants detonated a pipe bomb in an alley to test the response
time of police and firemen so that future burglaries could be timed
accordingly. Unfortunately, an elderly woman standing nearby (just
outside her house) was killed by shrapnel from the blast. The district
12                       UNITED STATES v. CARR
court used Guideline § 2A1.1 to impose life sentences, noting that the
defendants "could have . . . anticipated" that death would "result
[from] placing the bomb in the location where it was placed." Id. at
773. The Seventh Circuit, however, remanded for resentencing,
instructing the district court to consider whether the killing was done
intentionally or knowingly or whether it was done recklessly or negli-
gently. The Seventh Circuit explained that "the district court did not
undertake . . . analysis of the mental state of each defendant." Id. at
784. "Without consideration of this factor," the appeals court could
not "accept the district court’s sentencing determination." Id. See
also United States v. Paden, 908 F.2d 1229, 1233 (5th Cir. 1990) (in
case of arson that caused the death of a firefighter, noting that the dis-
trict court departed downward under § 2A1.1 based on its determina-
tion that the death was not caused knowingly or intentionally).

   In this case the district court made no finding that Carr knew that
the apartment building was occupied. Rather, the court found that "the
only reasonable belief would be [that] there were people" present in
the building. But a finding of what Carr reasonably should have
known, as opposed to what he actually did know, does not support the
conclusion that Carr knowingly caused the death of another. See
United States v. Bader, 956 F.2d 708, 710 (7th Cir. 1992) ("Although
the sentencing guidelines do not define ‘knowingly,’ we doubt that
the Sentencing Commission equated ‘knowing’ with ‘should have
known’ or ‘could have concluded.’").*

   The district court did find that Carr knew that the 730 South Beau-
mont Avenue structure was an apartment building based on evidence
of multiple mailboxes and gas meters outside, visible apartment num-

  *Of course, a finding that Carr knew that the building was occupied
would not necessarily mean that Carr knew that death was practically
certain to result from his actions. For example, Carr’s level of awareness
about how quickly and intensely the fire was likely to burn might also
be relevant in determining whether Carr knew that death was practically
certain to result from his actions. We express no view on what the evi-
dence indicates with regard to this point. We simply emphasize that our
discussion of Carr’s knowledge (or lack thereof) that the building was
occupied does not mean that this is the only fact relevant to whether Carr
knew that death was practically certain to result from his actions.
                        UNITED STATES v. CARR                         13
bers inside, and cars parked next to the building. These facts certainly
support a finding of recklessness. Indeed, the district court concluded
that these facts "create[ ] a finding of reckless indifference, wilful
indifference." These words suggest that the district court found that
Carr acted recklessly (with an awareness of a substantial risk that
death would result, see U.S.S.G. § 2A1.4, cmt. n.1) but not that he
acted knowingly (with an awareness that death was "practically cer-
tain" to result, see U.S. Gypsum Co., 438 U.S. at 445).

   Of course, the district court went on to say that its finding of reck-
less indifference or wilful indifference "equates to knowledge." It is
not clear whether the district court meant that a finding of reckless-
ness is the same thing as a finding of knowledge (which, as we have
explained, would be error) or whether it meant that the evidence sup-
ported a finding of both recklessness and knowledge (which would be
sustainable if the facts were sufficient). We therefore vacate Carr’s
sentence and remand for resentencing. If the district court finds that
Carr acted knowingly, then it may resentence him to life in prison. If
the court finds that Carr acted recklessly but not knowingly, then it
should consider the downward departure encouraged by application
note 1 to § 2A1.1.

                                  IV.

   In sum, we affirm Carr’s conviction because the indictment’s
defect, the failure to allege that the building was damaged or
destroyed by fire, did not seriously affect the fairness, integrity, or
public reputation of the proceedings in this case. We vacate Carr’s
sentence and remand for the district court to determine whether Carr
knowingly caused the death or recklessly caused it. If Carr acted with
a reckless (but not knowing) state of mind, then a downward depar-
ture may be warranted under application note 1 to Guideline § 2A1.1.

                                    AFFIRMED IN PART, VACATED
                                       IN PART, AND REMANDED